Opinion issued November 13, 2003









In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00766-CV
____________

GUSSIE RIGSBY, INDEPENDENT ADMINISTRATOR OF THE ESTATE
OF HARRIETT COOPER AND HEIR OF HARRIETT COOPER; AND
GERTHA HALL, JOYCE HADNOT AND JACK WHITE, AS HEIRS OF
HARRIETT COOPER, DECEASED, APPELLANTS

V.

MRC EDGEWATER D/B/A EDGEWATER RETIREMENT COMMUNITY
A/K/A TURNER GERIATRIC CENTER AND METHODIST
RETIREMENT COMMUNITIES, APPELLEES




On Appeal from the 10th District Court 
Galveston County, Texas
Trial Court. Cause No. 00CV0602




MEMORANDUM OPINION
          The Court today considered the parties’ joint motion to dismiss the appeal in
light of settlement.  The motion is granted as follows:
          (1)     The trial court’s judgment is set aside without regard to the merits.
Tex. R. App. P. 42.1(a)(2)(B).
 
          (2)     The case is remanded to the trial court with instructions to render
judgment in accordance with the settlement agreement.
 
          (3)     All other pending motions are overruled as moot.
 
          (4)     The Clerk of this Court is directed to issue mandate 10 days after the
date of this opinion.  Tex. R. App. P. 18.1.
 
          (5)     The parties shall pay their own costs incurred by reason of this appeal. 
Tex. R. App. P. 42.1(d).

                                                   PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Keyes and Alcala.